Dissenting Opinion by
Mr. Justice Jones:
The majority opinion assumes that the amendatory Act of July 15, 1935, P. L. 1007, re-enacted the right to pay into court taxes on an appealed assessment under Section 518 of the Act of 1933, P. L. 853, which right the Act of July 12, 1935, P. L. 674, expressly abolished. With that assumption as a premise, the majority builds up a case of implied repeal for which requisite repugnance between independent or suppler mental non-contemporaneous enactments is not present. This is a case of two amendments of the same section of prior law both enacted at the same session of the legislature. The majority opinion fails to give effect to the distinction which was clearly recognized in Commonwealth. ex rel. v. Taylor et al., 159 Pa. 451, 453, 456, 28 A. 348, between amendatory Acts and supplemental or original Acts. The finding of implied repeal in the Taylor case depended upon the circumstance that the Acts there involved were supplements to and not amendments of prior law. The Taylor case in reality supports the proposition that an amendatory Act does not operate as an independent re-enactment of the unchanged portions of the prior law which it cites for amendment. The majority opinion quotes copiously from the Taylor case but casts aside the im*440portant distinction above noted with the comment that “Except for the immaterial fact that the July 12 and July 15 Acts are amendatory Acts which were passed in the same legislative session, this case is on all fours with and in principle governs the present appeal.”
The recitation of prior law in an amendatory Act is pursuant to the constitutional requirement in Article III, Section 6, of the Pennsylvania Constitution which provides that “No law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only, but so much thereof as is revived, amended, extended or conferred shall be reenacted and published at length.” The unchanged portion of the published prior law (cited for amendment) does not constitute a new and independent enactment of such portion. And, of course, it cannot be published other than as it exists at the time of the amendment’s passage by the legislature without regard for any other amendatory changes being concurrently made in the prior law.
The inefficacy of the publication of the whole of a section (cited for amendment) as a re-enactment of portions of the old section, as unamended, is well illustrated by our decision in Hiram Walker & Sons, Inc. v. Wagner, 358 Pa. 180, 56 A. 2d 107, which involved a claim for refund of taxes paid under the Liquor Floor Tax Law of 1933 later declared unconstitutional by this court in Commonwealth ex rel. v. A. Overholt & Co., Inc., 331 Pa. 182, 200 A. 849. As some taxes of such nature had been paid more than five years prior to the decision declaring the Tax Act unconstitutional, claims for refunds therefor could not be made under then-existing law, viz., Section 503 (a) (4) of the Fiscal Code of 1929 as amended. In that situation, Section 503 (a) (4) of the Fiscal Code was amended by the Act of August 5, 1941, which provided that the *441limitation of five years on a claim for refund of taxes paid under a, void statute should not apply to claims for refund of the liquor floor tax “. . . if application for such refunds shall be made within two years after the effective date of this amendment” which date by general law was September 1, 1941. Within the two-year limitation period thus prescribed, the amendment of August 5, 1941, was further amended by the Act of May 7, 1943, which substituted the words “final judgment of a court of competent jurisdiction” for the words “the court of final jurisdiction”. Without further change, the entire section, including the two-year limitation, was, perforce, published in its original form. The Walker Company filed its claim for refund on June 5, 1944, two years and nine months after the effective date of the earlier (i.e., 1941) amendment. The company claimed that the 1943 amendment, by its publication of the 1941 amendment, had thus reenacted that amendment including the two-year extension period for claims of refund so as to make the period of limitation run from the effective date of the 1943 amendment. We flatly rejected the contention, saying at p. 182 that “The only change wrought in the [amendatory] Act of 1941 by the amendment of 1943 was the substitution of the words ‘final judgment of a court of competent jurisdiction’ for the words ‘the court of final jurisdiction’ .... In order to effect that change constitutionally, it was necessary that the entire section to which the partial amendment was made be set forth in full in the 1943 amendment: Constitution of Pennsylvania, Art. III, Sec. 6; cf. Commonwealth ex rel. v. Cooper, 277 Pa. 554, 559-560, 121 A. 502, and cases there cited; Appeal of C. N. Barrett, 116 Pa. 486, 490, 10 A. 36; Commonwealth v. Pennsylvania Railroad Company, 88 Pa. Superior Ct. 321, 326.” In short, the amendment did not operate to re-enact the portion of the cited prior law which it did not actually *442change. Consequently, the two-year period of limitation did not run from thé effective date of the subsequent amendment. Likewise, here, the amendment of July 15th did no more than insert in Section 518, either as originally enacted or as otherwise amended, a provision for the allowance of a credit or setoff against future taxes in case of an overpayment.
The circumstances under which the two amendatory Acts relating to the same general subject matter were passed at the same session of the legislature afford a legal presumption that the legislature did not intend the one Act to repeal the other. This rule was well stated in Mansel v. Nicely, 175 Pa. 367, 376-377, 34 A. 793, where Mr. Justice Fell, speaking for this court, said, — “For the purposes of construction, as these acts relate to kindred subjects and were passed within a week of each other, the entire scope of the legislation should be considered. The second act does not repeal any part of the first, but supplies something for which it had not provided. The first act took away the right of' allowance for all individual expenses; the second conferred the right to traveling expenses. It supplied an omission in the first act. An implied repeal is a question of intention, and the presumption against the intention to repeal is strengthened by the fact that both acts were under consideration by the legislature at the same time” (Emphasis supplied). The foregoing was quoted with approval in Foresman v. Gregg Township, 297 Pa. 369, 374, 147 A. 64. And, the rule has been repeatedly followed: see Commonwealth v. Provident Trust Co., 287 Pa. 251, 259, 134 A. 377; Commonwealth v. City of Pottsville, 246 Pa. 468, 471, 92 A. 639; Duffy v. Cooke, 239 Pa. 427, 433, 86 A. 1076; and Commonwealth v. Moore, 49 Pa. Superior Ct. 321, 322. The Mansel case is directly in point on the question of the effect of the amendments of July 12th and July. 15th on Section 518 of the Act of 1933. The majority seeks *443to differentiate the Mansel case on the ground that the second amendment supplied something which the first amendment did not contain. That is a distinction without a difference. The rule of the Mansel case is a fortiori presently pertinent. Here, the July 15th amendment merely supplied something that the July 12th amendment already contained. Nor was it intended to do more according to its title.
In no view can it properly be said that the Act of July 15, 1935, revived and re-enacted Section 518 of the Act of 1933, as it originally existed, and that it thereby impliedly repealed the Act of July 12th.
The circumstances under which the question here involved is raised are as follows. Section 518 of the Act of 1933, as it originally existed, dealt with the right of appeal to a court of common pleas from a property assessment, the collection of taxes pending an appeal from an assessment and the right of the property owner to pay the taxes into court. The Section was headed: “Section 518. Appeal to Court from Assessments; Collection Pending Appeal; Payment Into Court.” At the 1935 session of the legislature, Section 518 was amended twice, once by the Act of July 12, 1935, P. L. 674, which had originated in the House, and once by the Act of July 15, 1935, P. L. 1007, which had originated in the Senate. The two amendments were enacted almost simultaneously, the Act of July 12th having passed both branches of the legislature on June 20, 1935, upon concurrence by the House in the Senate amendments to the House Bill, while the Act of July 15th passed both branches on June 21, 1935, upon final passage by the House of the Senate Bill. In the Senate, the House Bill, which became the Act of July 12th, was passed finally on June 19th, whereas the Senate’s own Bill, which became the Act of July 15th, had been passed finally the day before, *444June 18th. The legislature adjourned sine die on June 21, 1935.
The changes worked by the amendment of July 12, 1935 (House Bill), in Section 518 of the Act of 1933 were: (1) the abolition of the right to pay taxes into court upon appeals from assessments, (2) the incorporation of a provision for the payment of taxes under protest and the segregation of a portion thereof pending determination of an assessment appeal, (3) a provision empowering a court of common pleas to authorize the use by the taxing district in certain circumstances of the segregated portion of taxes paid under protest, (4) a provision for the allowance of a credit or setoff against future taxes in case of an overpayment as determined by a finding of over assessment, and (5) a provision authorizing the payment to a taxing district of the full amount of taxes, subject to the foregoing segregation provision, where such taxes had theretofore been paid into court.- As introduced in the House and as there originally passed, the July 12th amendment had contained only provision (1) supra, namely, the abolition of the right to pay taxes into court. The other amendatory provisions of the Act of July 12th were added by Senate amendments to the House Bill in which amendments the House concurred on June 20th, as above stated, thereby completing final passage of the House Bill by both branches of the legislature.
While the House Bill was there pending, the Bill which later became the Act of July 15th was introduced in the Senate. That Bill contained but one amendment of Section 518, namely, a provision for the allowance of a credit or setoff against future taxes in case of an overpayment as determined by a finding of overassessment,, as already appears. The same provision was one of the amendatory provisions, (4) supra, *445which the Senate made to the House Bill when that measure was in the Senate. Notwithstanding that the Senate passed the House Bill, which it had amended as above stated, it also passed and sent to the House the Senate Bill with its single duplicative change in Section 518, which Bill the House then passed.
Thus, both branches of the legislature passed both Bills and sent them to the Governor for approval. The reason for so doing is obvious. The session was near an end. As already stated, the legislature adjourned sine die on June 21st. The Governor had thirty days from adjournment within which to act on the two amendatory Acts: Article IV, Section 15, of the Constitution of Pennsylvania. If he should disapprove the House Bill, all of its amendatory provisions would thereby fall; whereas the credit allowance provision which the Senate Bill had independently initiated could still become effective if the Governor should approve that Bill. On the other hand, if'the Governor approved the House Bill, as he actually did on July 12, 1985, there would then be no point in signing the Senate Bill; its amendment would be merely a duplication of the similar provision already contained in the approved House Bill. The Attorney General’s report to the Governor on the two Bills should have pointed out as much. Whether it did or not does not appear. In any event, the Governor, having signed the House Bill on July 12, 1935, also signed the Senate Bill on July 15th.
The Act of July 15, 1935, did not purport to revive or re-enact Section 518 of the Act of 1933 as it originally existed. All that that amendment was intended to do, according to its title, Was to amend Section 518 of the General County Assessment Law of 1933 by “regulating the refunding of taxes where appeals are finally disposed of.” To ascribe anything more to the Act of July 15th than what its title specified would *446operate to render the Act unconstitutional : see Article III, Section 3, of the Pennsylvania Constitution. By contrast, the Act of July 12, 1935 (House Bill), which amended Section 518 in the particulars herein-, above specified, correctly had for its title, — “An Act to amend section five hundred and eighteen” of the General County Assessment Law of 1933 “by abolishing the payment of taxes into court on appeals from assessments; providing for the payment of taxes under protest; and restricting the expenditure of such tax moneys; regulating the refunding of taxes after the disposition of appeals; conferring powers upon courts of common pleas; and providing for the disposition of funds heretofore paid into court.” And, agreeably to the Act of March 16, 1923, P. L. 11, infra, the matter to be eliminated by the July 12th amendment, namely, “Payment Into Court”, in the heading of Section 518 and all reference to payment into court in the body of the Section were enclosed in brackets and the new provisions were shown in italics.
Under the Act of March 16, 1923, P. L. 11 (later re-enacted as Section 71 of the Statutory Construction Act of May 28, 1937, P. L. 1019, 46 PS §§501-602), passed in furtherance of the above-quoted constitutional provision, it is necessary that a section or sections of an Act to be amended be recited in full with the proposed amendatory changes appropriately indicated by brackets enclosing portions to be eliminated and italics designating additions. Since the only change indicated by the Senate Bill (Act of July 15th) was the provision relating to a credit or setoff for an overpayment, the new matter was naturally shown in italics. Obviously, the phrase “Payment Into Court” in the heading of Section 518 and the reference to payment of taxes into court in the body of the Section could neither be enclosed in brackets nor eliminated *447in the Senate Bill’s publication of the Section for amendment as that Bill neither purported to so amend Section 518 nor had the amendment in such regard (which the House Bill was contemporaneously effecting) become final as yet.
But, even if a substantial question of implied repeal could possibly be said to be present in this case, it would have to be resolved against the taxpayer’s contention because of the evident legislative intent. It is hornbook that an implied repeal is no less a matter of intention than is an express repeal. Brief reference to facts already stated will at once disclose that neither branch of the legislature could have in fact intended that one of the Acts should repeal the other. For instance, the Senate Bill which became the Act of July 15th and which the majority says impliedly repealed the House Bill (Act of July 12th) was passed finally by the Senate on June 18th, a day before that body passed the House Bill (June 19th) which became the Act of July 12th. In other words, the alleged implied repealer was passed by the Senate a day before the Bill which it is said to have repealed. How can a branch of the legislature possibly be thought to, have intended to repeal one day an Act which it did not pass until the succeeding day?
The intent to impliedly repeal the Act of July 12th which the majority imputes to the legislature is made to depend upon the relative dates on which the Governor signed the two Acts rather than upon anything the legislature indicated. Obviously, the legislature could not have known which of the two Bills, if either, the Governor would sign or the order of his signing after the legislature had adjourned. The anomaly of deriving legislative intent from the Governor’s choice of times for the signing of the two Bills is the more manifest when it is recognized that had the Governor *448signed the Senate Bill before he signed the House Bill or had he signed both Bills on the same day, the suggested implied repeal could mot possibly have been advanced. The majority opinion is notably silent on the strange fortuity upon which it bases the argument of implied repeal.
The want of any present pertinency in the relativity of the dates upon which the Governor signed the two amendatory Acts is further evident. It is beyond dispute that by the Act of July 12th the right to pay taxes into court was definitely and constitutionally eliminated from Section 518 of the Act of 1933. The Act of July 15th could not, therefore, as an amendment, have operated to reinsert in Section 518 the portion that had been eliminated by the Act of July 12th. Nowhere did the legislature evidence that it intended so to do. Section 77 of the Statutory Construction Act of 1937 is peculiarly applicable, viz., “Provisions of a law no longer effective shall not be construed as being revived by re-enactment in an amendatory law, unless it shall clearly appear that the Legislature intended to revive such provisions”: see Commonwealth v. Provident Trust Co., supra; cf. also Indiana County Petition, 360 Pa. 244, 248, 62 A. 2d 3. Furthermore, as the right to pay taxes into court was admittedly eliminated from Section 518 of the Act of 1933 upon the Governor’s approval of the Act of July 12th, the only way that that provision could, thenceforth be validly and constitutionally reinserted in Section 518 would be by an amendment reciting Section' 518 with “Payment Into Court” shown in italics and the right to pay taxes into court in the body of the Section likewise italicized : see Article III, Section 6, of the State Constitution and the Act of March 16, 1923, P. L. 11, cit. supra. If further authority be needed in support of this view, it is supplied by Section 74 of the Stat*449utory Construction Act which provides that “Whenever-a law has been more than once amended, the latest' amendment shall be read into the original law as previously amended and not into such law as originally-enacted.” The reasoning in Commonwealth v. Provident Trust Co., supra, is also presently pertinent.
Finally, the legislature is not to be presumed to “intend a result that is absurd, impossible of execution or unreasonable”: Statutory Construction Act of 1937, Section 52. Yet such is the character of the result which the majority’s construction of the two Acts produces. Assuming, arguendo, that the Act of July 15th did impliedly repeal the Act of July 12th with respect to the right to pay taxes into court, it is undeniable that the remaining amendatory provisions of the Act of July 12th are extant and unaffected by the Act of July 15th. Those provisions are (a) the right to pay taxes to the collector of the district under protest and the segregation of a portion thereof pending determination of an assessment appeal, (b) the right of the taxing district to use with court approval, pending assessment appeals, a certain portion of the segregated taxes paid under protest, (c) the allowance of a credit or setoff against future taxes in cases of a later determined overassessment, and (d) the payment to a taxing district of the full amount of taxes, subject to the foregoing segregation provision, where such taxes had theretofore been paid into court — a clear legislative intent that the system of paying disputed taxes into court no. longer should . obtain. The absurdity produced by holding that the Act of July 15th reestablished a taxpayer’s right to pay taxes into court is patent in the light of the foregoing provisions of the Act of July 12th and needs ho comment. It is not the. appellants’ contentions that are either “specious” or “fallacious”.
*450The cases relied upon by the majority are not in point. They correctly apply the principle of implied legislative repeal to circumstances to which that principle is applicable. They are not concerned with Acts amendatory of the same general subject matter concurrently enacted. The statement with respect to payment into court of taxes where the assessment is the subject of appeal in Homestead Borough v. Defense Plant Corporation, 356 Pa. 500, 510, 52 A. 2d 581, decided in 1947, to which the majority refers, is manifestly an obiter dictum. The right to pay taxes into court was in no wise involved in that case. Obviously, therefore, the case was not decisional on that point as was plainly recognized in Carnegie-Illinois Steel Corp. v. Duquesne, 362 Pa. 576, 579, 67 A. 2d 739, where we unanimously affirmed per curiam on the opinion of Judge Montgomery for the Court of Common Pleas of Allegheny County. The majority goes far afield when it espouses plain obiter to bolster an unwarranted statutory construction.
I would reverse the order and dismiss the petition.
Mr. Justice Chidsey joins in this dissenting opinion.